Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/443,827 filed on 17 June 2019.  
Claims 1-15 are pending.  Claims 1, 6 and 11 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 11, the claim recites a “computer program product…, the computer program product including a computer readable storage medium having program instruction embodied therewith,…” Such a “computer program product” is patentable if the medium on which the “computer program product” is stored is determined to be patentable under 35 U.S.C. 101. It appears that the computer readable storage medium that is claimed by the Applicant is not limited to physical articles or objects in view of the Applicant’s specification at paragraph [0023], i.e., “The computer readable storage medium may be, for example, but is not limited to…” (emphasis added). Therefore, the recited computer readable storage medium may be broadly interpreted to cover both forms of non-transitory tangible media as well as 
As to claims 12-15, the claims depend directly or indirectly upon claim 11 and thus inherit the deficiency of claim 11 and do not rectify the deficiency.  Therefore, they are similarly rejected under 35 U.S.C. 101.
The rejection of claims 11-15 under 35 U.S.C. 101 for including both transitory and non-transitory embodiments may be overcome by adding the limitation “non-transitory” to the claimed medium.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. (U.S. PGPUB No. 2020/0125559 A1, hereinafter “Talbot”) in view of BUESSER et al. (U.S. PGPUB No. 2020/0394542 A1, hereinafter “BUESSER”).

Regarding claim 1, Talbot teaches a method for visual data object dependency tracing comprising: 
loading into memory of a computer, a data model for data of a database (Talbot ¶0090, “Some implementations use an object model 108 to build the appropriate data visualizations. In some instances, an object model applies to one data source (e.g., one SQL database or one spreadsheet file)”, “the object model closely mimics the data model of the physical data sources”); 
retrieving a definition for each object in the model and within each retrieved definition, identifying one or more parameters (Talbot ¶0090, “The object model also identifies each of the data fields (attributes) as either a dimension or a measure. In the following, the letter "D" (or "d") is used to represent a dimension, whereas the latter "M" (or "m") is used to represent a measure”);
correlating a multiplicity of identified ones of the parameters with different objects in the data model (Talbot ¶0090, “An object model groups together attributes (e.g., data fields) that have a one-to-one relationship with each other to form classes, and identifies many-to-one relationships among the classes. In the illustrations below, the many-to-one relationships are illustrated with arrows, with the "many" side of each relationship vertically lower than the "one" side of the relationship”).


Regarding claim 6, Talbot as modified by BUESSER also teaches a data processing system configured for visual data object dependency tracing (Talbot ¶0014), the system comprising:
a host computing system comprising one or more computers, each with memory and at least one processor (Talbot ¶0014);
a display coupled to the host computing system (Talbot ¶0014);
a fixed storage device storing thereon a database of data (Talbot ¶0014);
a data model disposed in the memory of the host computing system and modeling the data of the database (Talbot ¶0014); and,

Claim 6 is similarly rejected.

Claim 11 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claims 2, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot in view of BUESSER, and further in view of Zhang et al. (U.S. Patent No. 9,513,778 B1, hereinafter “Zhang”).

As to claim 2, Talbot as modified by BUESSER also teaches the method of claim 1, wherein the visualization comprises a network of nodes coupled, each coupled to at least one other node by a connector, the nodes each representing a corresponding one of the objects, each connector representing one of the correlations (BUESSER ¶0067, “the visualization and explanation component 403 can represent the tables as nodes, and connect the nodes along an edge, the edge representing the relationship between the two tables”), but fails to explicitly teach wherein each node is configured with program code adapted to respond to a mouse selection of the node by retrieving into memory an associated definition for the corresponding one of the objects for the mouse selected node and to display in the display the associated definition. However, in the same field of endeavor, Zhang teaches each node is configured with program code 

Claim 7 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot in view of BUESSER, Zhang, and further in view of Krishnaprasad et al. (U.S. PGPUB No. 2002/0078094 A1, hereinafter “Krishnaprasad”).

As to claim 3, Talbot as modified by BUESSER teaches the method of claim 2 but fails to explicitly teach wherein the associated definition is displayed in a markup language format. However, in the same field of endeavor, Krishnaprasad teaches the associated definition is displayed in a markup language format (Krishnaprasad ¶¶0047-0050). It would have been obvious to one of ordinary skill in the 

Claim 8 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 13 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcome the 35 U.S.C. 101 rejections.
The features of limitations recited in claims 4-5, 9-10 and 14-15 in combination with the other limitations recited in the context of their respective base claims are allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.